dcratique du Conga
9 Premier feuillet

des Affaires Foncières

rection des Titres Immobiliers Province de :___LaTSHOPO
Circonscription Foncière de Tshopo L.- Ville de RES
Division de Titres Immobiliers.- PAT AO0ONONUENX is
ISANGL.- Commune de : XIOUOIEXEXX
Territoire ; YahumS - RS
Lotissement  : Yambula L-
Usage < Agricole.
CONTRAT D'EMPHYTEOSE
Li Nas /TtHe 1/4 y2,- DU 20/093/2n6.7
k: 4 TERME DU BAIL DE VINGT-CINQ (25) ANS
TR ENTRE :
La République Démocratique du Congo représentée par — Le Gouverneur de Province
ticle 183 alinéa 4 de la Loi

9 ant en vertu des pouvoirs qui lui sont conférés par l'À
73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du 01

| 1 let 1974, ci-après dénommée "LA REPUBLIQUE", de première part ;

“La Société PLANTATIONS ET HUILERIES DU CONGO S.A, dont la personnalité civile a été
133/2002 du trente octobre deux mil deux (j.0. numéro 21 du 1*
immatriculée au numéro CD/KIN/RCCM/14-B-5579,

méro 1963 de l'Avenue Des

siège social au nu
Kinshasa, représentée par Son Directeur

reconnue par Décret N°
novembre 2002, page 34) et
* Identification Nationale A01148Y, ayant Son
Poids Lourds dans la Commune de la Gombe à

* Général. Monsieur Zephyrin LUYINDULA NUANISA.
dénommé "L'EMPHYTEOTE', de seconde part,

- a
#

ss." Li

+4 [L À ETE CONVENU CE QUI SUIT :

A \ À L'A
le 1: La République concède au soussigné de seconde part, qui accepte un droit
à \\g en phytéose sur une parcelle de terre destinée à usage agricole, élevage, d'une
de Éide 1B2E: ceMau LRôrares 0.- PARA TROT?
Territoire de YahwraB ortant le  nétro sr 700

présentées Sous un liseré vert au

ral et dont les limites sont re
ui: 4000srne,

NX is
ÉTIERE

le2:Le présent contrat est CON

un terme de 25 ans prenänt cours le 2n)03)2046

clu pour

à l'expiration duquel il sera renouvelé pour une durée égale pour autant que le
rain ait été mis en valeur et maintenu conformément aux obligations

taires de l'emphytéose ;

e conformément au tarif en vigueur et aux conditions

con ractuelles et réglemen
a redevance annuelle fixé
À a+ LR ES Le à
ve ça b
+ orante du tarrmin Seurème
ave annüvlile 18 Taulllet

\®anhèn ?

{ La ” !
4} ) nil DRPAIPANTI
« année 40 4 ait : PU 2081470
and 40 4 nait : PO 2 1PP;AU
at année 4ù d soit | WE ANA 1h 4t)

Jun du!
ni année 0 4 suit : M 49 bn7,00

We tadevanre et taxer
ex jai |
me Rnier de chagut «ik frite sont payables annuelerrent &t far antiadostion
4 hèe ehas la Comptable das TIKrus Immobiliers de V4 bé

ne ét q'ef

ù à: L'EMPIY
| \phytéote eat tenu d'occuper le terrain concédé dans 185 517 FA
sat

$ taimmence

Central 1 la miñé an valeur dan les dix-huit mois de In conclusion du p'

> S mt \

cupAnt eut lenu de Poursuivre de fagon ininterrompue at dé FAMYELENNT

| |
à mise en valeur conformément À la destination du terrain,

Keran!t eonaltièrèas corne Frilte ef valeur :

a) Len terres sur six dixièmes au Mons de leur surface par d65 cutures
alimentaires, maralehères où fourragäreb

da leur #urlacs oar 16%
+ nu moins 100 plantes
idérés Comme des
treront pa5 0

bd) Lex terreau couvertes sur BIX dixièmes au FOIS
plantations d'arbres fruitiers oi dan palmiers, Lompranan
à l'hHectare, los bananliars at las Papsysts devant Btre Cons
planter intercalalires n'oc upant lei so! que Lamporairement et n'en

ant de compte lors du dénombrermant des arbres FruItIers,
1TTRAR

à ; <) Le térren couvertes BL
À N antations d'arbres da bolsemen
pour enrienissements cle forôts at d

laur surface par des
et

lix dixiërnes #0 moins de
: 100 arbres l'Hectare,

th raison d'au moins
 & à w| au moins 1,000 arbres Da? Hectare 08
\\\ We! ement an Lorrain découvert,
LCR
| Peut les autres arbrès al arbustes, la dansité minimum 887
|. com un aceord avec l'occupant et la Garvice de l'Agronomie,

n déterminée de

Lo
ALL

l'Oceupant et 106 paturage naturels ayant subi UNE

lé h l'élevage à caractère intensif ;
t protégés contre l'érosion Sur
ngrain dont le nombre

des espèces, 08

Les pâturages créôs pal
l llora 1on à effet permanent al Appropl
tre ra draiñnés ou lrrigués nécessaire
quels sernt Lentretenus des bestiaux à l'élevage où à l'a
Num sara fixé par le Sprvice Vétérinaire an tenant compte

\1
| lbilités du sol ot des conditions elmatologiques,
Es

*
XV

fait sur 8x dixièfnes au moins de leur

ations nécessaires h l'entreprise et
rs, les porcheres,

les véhicules

4

t Ld
6
* 6
ins de stockage,

À NY

| sr valeur doit btre ration

nelle et affectuée suivant les régles de |

}. ps :
on
à mac

TETPOIE 1
ANIQUe F1
Le af a sa
\ ra
GA) Les eut |
S CRUE Sur te Sol en NCRvIt
LAN LS Re SU EN GC e Seront hi!
ve | = L - Ÿ à VIS PAr Là ES - à
au et Routes les men : établies parallèlement aux courbes de
ALAN & DNS Ven VE
uUTe: KX titre ère & Le TN M
: CTOSON SerONC

Y
| a Le Var ve À
Meur qes tèrres e
na: ui rh S avant une mclinaison de SQ0 *
RENE Que & hoisement dans UN ra = Clinaison de 350 %& est interdite de
® « ravon de 75 m de Sourc
ae Source,
®\ *
\ Les CONCR du >! bé \
UONS de mise en valeur stipulées ci-dessus |
IN Sûipuiées ci-dessus joueront SÉParement ou

Ven à LED A !
SUTRRANEMENT Pour toute sur
& Hour tour surtrace,

Re à : L'Emph
dr. des FRE aura MR racuite el se lib Ÿ
ù * 14 | u * 2” 7” Ce Ce mn D en. pe Sn Sn, + _»- |
détaissement des fone  Noërer des charges ae son aroit par €
À RAR ITU CBS TONNCTS er wa O1 * V4 ù à " se à ù à
“esures d'exécut aux conditions et selon les modalités prescrites par les
À ouest > | Q a À LES * [ Le “ D : 3
RRQ Ge FR LAON N° ..N2 n ») binb
(1 ER à à .d+ HS Lu \ «. L U rat JUUEL A
. LUI LI mn
 LEmMmphytéote ne peut |
er ve ne hanee | Lun 7 | “ LS = &
e peut changer la destination du terrain concèdè sans

l'a 4e Re y EN uni ; » , " »
autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

Il'appartiendra à l'Emphytéote de faire toute diligence auprès des AUTOriTEs
Cothpétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en vertu de la léaisiation sur l Urbanisme et sur les
Giroonseniptions Urbaines.

Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent

contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 Ébrtant

régime général des biens, reQ ime foncier et immobilier et régime des sûretes,

Spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152 ainsi que SES

mesures d'exécution,

& : (Clause spéciale)

Dihexécution ou la violation d'une de
fésiiation de plein droit du droit concédé.

“$

s conditions reprises ci-dessus entrainera |à

LA

pncerne l'exécution du >résent contrat, les arties déclarent
10 : Pour tout ce qui CO e l'executio p CQ Se BASS on à ISANGL-

lire domicile, "LA REPUBLIQUE" dans les bureaux : —
L'EMPHYTEOTE" dans les DUTEaux de-la-Cormmune de : Territoire de Yahuma.
le n° Section Rurale Sept Cent. EC %.

(1

ait en vite hédition à sang”

SSPANTT Li }

ty rl À UE

_ per dt Toi

evance et taxes rémunératoires

un montant total de  X a SSL Ÿ 1h00 F
ont suivant quittance N° x (0.4 64 du

de 0? | LS

(1) Numéro cadastral en toutes lettres

0085491

000 ve/t

RLIOZTRE ENTRER
TTUVÉ#S : 3117394Va
NS ATX TP MO072
VPAHYR “2810113931
À  NOI193s

_
ue ..

as =

